 



Exhibit 10.8
SCHEDULE
to the
MASTER AGREEMENT
dated as of April 4, 2007 between
BANCO SANTANDER CENTRAL HISPANO, S.A.(“Party A”)
and
SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-1 (“Party B”)
 
Part 1. Termination Provisions

(a)   “Specified Entity” means, with respect to Party A for all purposes of this
Agreement, none specified, and with respect to Party B for all purposes of this
Agreement, none specified.   (b)   “Specified Transaction” has its meaning as
defined in Section 14 of this Agreement.   (c)   The “Automatic Early
Termination” provision of Section 6(a) of this Agreement does not apply to Party
A or Party B.   (d)   The “Transfer to Avoid Early Termination” provision of
Section 6(b)(ii) shall be amended by deleting the words “or if a Tax Event upon
Merger occurs and the Burdened Party is the Affected Party.”   (e)   Payments on
Early Termination. Except as otherwise provided in this Schedule, “Market
Quotation” and the “Second Method” apply. In the case of any Terminated
Transaction that is, or is subject to, any unexercised option, the words
“economic equivalent of any payment or delivery” appearing in the definition of
“Market Quotation” shall be construed to take into account the economic
equivalent of the option.   (f)   “Termination Currency” means United States
Dollars.   (g)   Timing of Party B Termination Payment. If an amount calculated
as being due in respect of an Early Termination Date under Section 6(e) of this
Agreement is an amount to be paid by Party B to Party A then, notwithstanding
the provisions of Section 6(d)(ii) of this Agreement, such amount will be
payable on the first Distribution Date following the date on which the payment
would have been payable as determined in accordance with Section 6(d)(ii);
provided that if the date on which the payment would have been payable as
determined in accordance with Section 6(d)(ii) is a Distribution Date, then the
payment will be payable on the date determined in accordance with
Section 6(d)(ii).   (h)   Limitation on Defaults by Party A and Party B. The
Events of Default specified in Section 5 of this Agreement shall not apply to
Party A or Party B except for the following:

  (i)   Section 5(a)(i) of this Agreement (Failure to Pay or Deliver) subject to
the provisions of the last paragraph hereof;     (ii)   With respect to Party A
only, Section 5(a)(ii) of this Agreement (Breach of Agreement); provided that
Section 5(a)(ii) will not apply to Party A with respect to Party A’s failure to
comply with its obligations under Part 5(b)(ii) or 5(b)(iii) herein or under the
Credit Support Annex;     (iii)   With respect to Party A only,
Section 5(a)(iii) of this Agreement (Credit Support Default) subject to the
provisions of the last paragraph hereof; provided that Section 5(a)(iii)(1)
shall apply to Party B with respect to Party B’s obligations under Paragraph
3(b) of any Credit Support Annex;     (iv)   With respect to Party A only,
Section 5(a)(iv) of this Agreement (Misrepresentation);

 



--------------------------------------------------------------------------------



 



  (v)   With respect to Party A only, Section 5(a)(vi) of this Agreement (Cross
Default). For the purposes of this Part 1 h(v), “Threshold Amount” shall mean,
with respect to Party A, (x) 3% of Party A’s “Total Equity Capital” as described
in its most recently published Call Report, or (y) if Party A is not Party A, 3%
of the shareholder’s equity (excluding deposits) of such Person; “Specified
Indebtedness,” with respect to Party A, shall have the meaning specified in
Section 14, provided that Specified Indebtedness shall not include deposits
received in the course of Party A’s ordinary banking business; and “Call Report”
shall mean, a “Consolidated Reports of Condition and Income for a Bank with
Domestic and Foreign Officers” of Party A, filed with Federal Deposit Insurance
Corporation on a quarterly basis or, if such form is not required to be filed,
such other comparable form applicable to Party A from time to time.     (vi)  
Section 5(a)(vii) of this Agreement (Bankruptcy); provided that clauses (2),
(7) and (9) thereof shall not apply with respect to Party B, provided further
that clause (4) shall not apply to Party B to the extent that it refers to
proceedings or petitions instituted or presented by Party A or any of its
Affiliates, provided further that clause (6) shall not apply to Party B to the
extent that it refers to (i) any appointment that is effected by or pursuant to
the Basic Documents or (ii) any appointment to which Party B has not become
subject, and provided further that clause (8) shall not apply to Party B to the
extent that clause (i) relates to clauses (2), (4), (6) and (7) (except to the
extent that such provisions are not disapplied to Party B); and     (vii)  
Section 5(a)(viii) of this Agreement (Merger Without Assumption).

    Notwithstanding Sections 5(a)(i) and 5(a)(iii) of this Agreement, any
failure by Party A to comply with or perform any obligation to be complied with
or performed by Party A under the Credit Support Annex shall not be an Event of
Default unless (A) (i) the Second Rating Trigger Requirements apply and at least
30 Local Business Days have elapsed since the last time the Second Rating
Trigger Requirements did not apply and (ii) such failure is not remedied on or
before the third Local Business Day after notice of such failure is given to
Party A, or (B) (i) a Ratings Event has occurred and is continuing and at least
10 Local Business Days (or 30 calendar days, in the case of Fitch) have elapsed
the since the date a Ratings Event occurred and (ii) such failure is not
remedied on or before the third Local Business Day after notice of such failure
is given to Party A.   (i)   Limitation on Termination Events by Party A and
Party B. The Termination Events specified in Section 5 of this Agreement shall
not apply to Party A or Party B except for the following:

  (i)   Section 5(b)(i) of this Agreement (Illegality);     (ii)  
Section 5(b)(ii) of this Agreement (Tax Event); provided that Section 5(b)(ii)
shall be amended by deleting the words “(x) any action taken by a taxing
authority, or brought in a court of competent jurisdiction, on or after the date
on which a Transaction is entered into (regardless of whether such action is
taken or brought with respect to a party to this Agreement) or (y)”; and    
(iii)   Section 5(b)(iii) of this Agreement (Tax Event Upon Merger); provided
that Party A shall not be entitled to designate an Early Termination Date by
reason of a Tax Event upon Merger in respect of which it is the Affected Party.

(j)   Additional Termination Events. The occurrence of any of the following
events shall be an Additional Termination Event.

  (i)   First Rating Trigger Collateral. Party A has failed to comply with or
perform any obligation to be complied with or performed by Party A in accordance
with the Credit Support Annex and either (1) the Second Rating Trigger
Requirements do not apply or (2) less than 30 Local Business Days have elapsed
since the last time the Second Rating Trigger Requirements did not apply. With
respect to the foregoing Additional Termination Event, Party A shall be the sole
Affected Party and all Transactions shall be Affected Transactions.

2



--------------------------------------------------------------------------------



 



  (ii)   Second Rating Trigger Replacement. (1) The Second Rating Trigger
Requirements apply and 30 or more Local Business Days have elapsed since the
last time the Second Rating Trigger Requirements did not apply and (2) (x) at
least one Eligible Replacement has made a Firm Offer (which remains capable of
becoming legally binding upon acceptance) to be the transferee of a transfer to
be made in accordance with Part 6(a) below and/or (y) at least one entity with
the First Trigger Required Ratings and/or the Second Trigger Required Ratings
has made a Firm Offer (which remains capable of becoming legally binding upon
acceptance by the offeree) to provide an Eligible Guarantee in respect of all of
Party A’s present and future obligations under this Agreement. With respect to
the foregoing Additional Termination Event, Party A shall be the sole Affected
Party and all Transactions shall be Affected Transactions.         The “Second
Rating Trigger Requirements” applies when no Relevant Entity has credit ratings
at least equal to the Second Trigger Required Ratings.         “Firm Offer”
means an offer which, when made, was capable of becoming legally binding upon
acceptance.     (iii)   Ratings Event. Party A fails to comply with the
downgrade provisions as set forth in Part 5(b)(iii), after giving effect to the
relevant time frame specified therein and (i) at least one Eligible Replacement
has made a Firm Offer (which remains capable of becoming legally binding upon
acceptance) to be the transferee of a transfer to be made in accordance with
Part 6(a) below and/or (ii) at least one entity with the Hedge Counterparty
Ratings Requirement has made a Firm Offer (which remains capable of becoming
legally binding upon acceptance by the offeree) to provide an Eligible Guarantee
in respect of all of Party A’s present and future obligations under this
Agreement. With respect to the foregoing Additional Termination Event, Party A
shall be the sole Affected Party and all Transactions shall be Affected
Transactions.     (iv)   Party A fails to comply with Part 6(n)(ii) of this
Agreement. With respect to the foregoing Additional Termination Event, Party A
shall be the sole Affected Party and all Transactions shall be Affected
Transactions.     (v)   Termination. Party B or the Trust Estate is terminated.
With respect to the foregoing Additional Termination Event, Party B shall be the
sole Affected Party and all Transactions shall be Affected Transactions.    
(vi)   Acceleration. The Indenture Trustee declares the Notes due and payable
for any reason and such declaration is (or becomes) unrescindable or
irrevocable. With respect to the foregoing Additional Termination Event, Party B
shall be the sole Affected Party and all Transactions shall be Affected
Transactions.     (vi)   Redemption. Any mandatory redemption, auction call
redemption, optional redemption, tax redemption, clean-up call or other
prepayment in full or repayment in full of all Notes outstanding occurs under
the Indenture (or any notice is given to that effect and such mandatory
redemption, auction call redemption, optional redemption, tax redemption,
clean-up call or other prepayment or repayment is not capable of being
rescinded). With respect to the foregoing Additional Termination Event, Party B
shall be the sole Affected Party and all Transactions shall be Affected
Transactions.     (vi)   Default. Any Event of Default (as defined in the
Indenture) occurs under the Indenture (or any notice is given by the Trustee or
any other authorized party to that effect), the Notes have been declared due and
payable under the Indenture (and such declaration has not been rescinded and
annulled in accordance with the Indenture), and the Trustee, the Noteholders or
any other party authorized under the terms of the Indenture and Sale and
Servicing Agreement and agreements and instruments referenced therein or
contemplated thereby (collectively, the “Basic Documents”) or by law: (1) sells,
liquidates or disposes of any of the Collateral under the Indenture; (2)
institutes Proceedings for the collection of all amounts payable under the
Indenture; (3) institutes

3



--------------------------------------------------------------------------------



 



      Proceedings for the complete or partial foreclosure of the Indenture with
respect to the Collateral; or (4) exercises any remedies of a secured party
under the UCC with respect to the Collateral, and any such action is not to
judgment or final decree. With respect to the foregoing Additional Termination
Event, Party B shall be the sole Affected Party and all Transactions shall be
Affected Transactions; provided, however, in connection with the foregoing
Additional Termination Event, for purposes of designating any Early Termination
Date, notwithstanding anything contained in Section 6(a) of the Agreement to the
contrary, either Party A or Party B shall be permitted to designate an Early
Termination Date.     (ix)   Amendment. Any Basic Document is amended or
modified without the prior written consent of Party A and such amendment or
modification could have a materially adverse effect on Party A; provided,
however, that it shall not be an Additional Termination Event where such
amendment or modification involves the appointment of any successor trustee,
securities administrator, master servicer or servicer pursuant to the terms of
the Indenture. With respect to the foregoing Additional Termination Event, Party
B shall be the sole Affected Party and all Transactions shall be Affected
Transactions.     (x)   The Insurer fails, at any time during the term of this
Agreement, to have (a) a claims paying ability rating of at least “A-” or higher
from S&P, (b) a financial strength rating of at least “A3” or higher from
Moody’s or (c) a financial strength rating of at least “A-” or higher from Fitch
and either (x) an Event of Default under this Agreement has occurred and is
continuing with respect to which Party B is the Defaulting Party or (y) a
Termination Event has occurred and is continuing with respect to which Party B
is the Affected Party. With respect to the foregoing Additional Termination
Event, Party B shall be the sole Affected Party and all Transactions shall be
Affected Transactions.     (xi)   The Insurer fails to meet its payment
obligations under the Swap Policy and such failure is continuing under the Swap
Policy. With respect to the foregoing Additional Termination Event, Party B
shall be the sole Affected Party and all Transactions shall be Affected
Transactions.

  (A)   Notwithstanding anything in Section 6 of this Agreement to the contrary,
any amounts due as a result of the occurrence of an Additional Termination Event
described in Parts 1(j)(v) through (xi) of this Schedule may be calculated prior
to the Early Termination Date and shall be payable on the Early Termination
Date. With respect to the foregoing Additional Termination Event, Party B shall
be the sole Affected Party and all Transactions shall be Affected Transactions.
    (B)   Notwithstanding anything to the contrary in Section 6 of this
Agreement, if either an Event of Default or Termination Event has occurred and
is continuing, (other than with respect to Section 5(b)(i) or an Additional
Termination Event described in Part 1(j)(x) or (xi) or in Part 1(j)(iv) as a
result of the failure of Party A to comply with Part 6(n)(ii) of this
Agreement), neither Party A nor Party B shall have the right to designate an
Early Termination Date unless either (a) the Insurer has failed to pay any
payment due to Party A under the terms and conditions of the Swap Policy or (b)
the Insurer has consented in advance to such designation in writing and any
purported designation in violation of this provision will, at the election of
the Insurer, be void and of no effect.     (C)   At any time after the
occurrence of an Event of Default for which Party B is the Defaulting Party, the
Insurer (so long as it has not failed to pay any payment due to Party A under
the terms and conditions of the Swap Policy) shall have the right (but not the
obligation) to direct Party A to designate an Early Termination Date. For
purposes of the foregoing sentence, an Event of Default for which Party B is the
Defaulting Party shall be considered to be continuing notwithstanding any
payments made by the Insurer pursuant to the Swap Policy. Each of Party A and
Party B acknowledges that, except as the Swap Policy may be otherwise endorsed,
unless the Insurer (so long as it has not failed to pay any payment due to Party
A under the terms and conditions of the Swap Policy) directs

4



--------------------------------------------------------------------------------



 



      Party A to designate an Early Termination Date or consents to such
designation by one of the parties, payments due from Party B because an Early
Termination Date has been designated will not be insured.

(k)   Calculations. Notwithstanding Section 6 of this Agreement, for so long as
Party A is (A) the sole Affected Party in respect of an Additional Termination
Event or a Tax Event Upon Merger or (B) the Defaulting Party in respect of any
Event of Default, the following shall apply:

  (i)   The definition of “Market Quotation” shall be deleted in its entirety
and replaced with the following:         “Market Quotation” means, with respect
to one or more Terminated Transactions, a Firm Offer which is (1) made by a
Reference Market-maker that is an Eligible Replacement, (2) for an amount that
would be paid to Party B (expressed as a negative number) or by Party B
(expressed as a positive number) in consideration of an agreement between Party
B and such Reference Market-maker to enter into a transaction (the “Replacement
Transaction”) that would have the effect of preserving for such party the
economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under Section 2(a)(i) in respect
of such Terminated Transactions or group of Terminated Transactions that would,
but for the occurrence of the relevant Early Termination Date, have been
required after that date, (3) made on the basis that Unpaid Amounts in respect
of the Terminated Transaction or group of Transactions are to be excluded but,
without limitation, any payment or delivery that would, but for the relevant
Early Termination Date, have been required (assuming satisfaction of each
applicable condition precedent) after that Early Termination Date is to be
included and (4) made in respect of a Replacement Transaction with terms
substantially the same as those of this Agreement (save for the exclusion of
provisions relating to Transactions that are not Terminated Transactions).    
(ii)   The definition of “Settlement Amount” shall be deleted in its entirety
and replaced with the following:         “Settlement Amount” means, with respect
to any Early Termination Date, an amount (as determined by Party B) equal to the
Termination Currency Equivalent of the amount (whether positive or negative) of
any Market Quotation for the relevant Terminated Transaction or group of
Terminated Transactions that is accepted by Party B so as to become legally
binding; provided that:

  (A)   If, on the day falling ten Local Business Days after the day on which
the Early Termination Date is designated or such later day as Party B may
specify in writing to Party A (but in either case no later than the Early
Termination Date) (such day the “Latest Settlement Amount Determination Day”),
no Market Quotation for the relevant Terminated Transaction or group of
Terminated Transactions has been accepted by Party B so as to become legally
binding and one or more Market Quotations have been made and remain capable of
becoming legally binding upon acceptance, the Settlement Amount shall equal the
Termination Currency Equivalent of the amount (whether positive or negative) of
the lowest of such Market Quotations (for the avoidance of doubt, the lowest
negative number shall equal the largest absolute value such that, for example,
negative 3 shall be lower than negative 2); or     (B)   If, on the Latest
Settlement Amount Determination Day, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions is accepted by Party
B so as to become legally binding and no Market Quotations have been made and
remain capable of becoming legally binding upon acceptance, the Settlement
Amount shall equal Party B’s Loss (whether positive or negative and without
reference to any Unpaid amounts) for the relevant Terminated Transaction or
group of Terminated Transactions.

5



--------------------------------------------------------------------------------



 



  (iii)   For the purpose of clause (4) of the definition of Market Quotation,
Party B shall determine in its sole discretion, acting in a commercially
reasonable manner, whether a Firm Offer is made in respect of a Replacement
Transaction with commercial terms substantially the same as those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions); provided, however, that notwithstanding the
provisions of this Part 1(k), nothing in this Agreement shall preclude Party A
from obtaining Market Quotations.     (iv)   At any time on or before the Latest
Settlement Amount Determination Day at which two or more Market Quotations
remain capable of becoming legally binding upon acceptance, Party B shall be
entitled to accept only the lowest of such Market Quotations.     (v)   If Party
B requests Party A in writing to obtain Market Quotations, Party A shall use its
reasonable efforts to do so before the Latest Settlement Amount Determination
Day.     (vi)   If the Settlement Amount is a negative number,
Section 6(e)(i)(3) of this Agreement shall be deleted in its entirety and
replaced with the following:         Second Method and Market Quotation. If
Second Method and Market Quotation apply, (1) Party B shall pay to Party A an
amount equal to the absolute value of the Settlement Amount in respect of the
Terminated Transactions, (2) Party B shall pay to Party A the Termination
Currency Equivalent of the Unpaid Amounts owing to Party A and (3) Party A shall
pay to Party B the Termination Currency Equivalent of the Unpaid Amounts owing
to Party B; provided that, (i) the amounts payable under (2) and (3) shall be
subject to netting in accordance with Section 2(c) of this Agreement and
(ii) notwithstanding any other provision of this Agreement, any amount payable
by Party A under (3) shall not be netted-off against any amount payable by Party
B under (1).

(l)   Designation of Early Termination Date; Amendments. Notwithstanding any
other provision of this Agreement, Party B shall not designate an Early
Termination Date, and no transfer of any rights or obligations under this
Agreement shall be made, unless each Rating Agency has been given prior written
notice of such amendment, designation or transfer. Furthermore, this Agreement
will not be amended unless the Rating Agency Condition is satisfied.

Part 2. Tax Provisions

(a)   Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, each party makes the following representation: None.   (b)   Gross
Up. Section 2(d)(i)(4) shall not apply to Party B as X, and Section 2(d)(ii)
shall not apply to Party B as Y, in each case such that Party B shall not be
required to pay any additional amounts referred to therein.   (c)  
Indemnifiable Tax. The definition of “Indemnifiable Tax” in Section 14 is
deleted in its entirety and replaced with the following:       “Indemnifiable
Tax” means, in relation to payments by Party A, any Tax and, in relation to
payments by Party B, no Tax.   (d)   Payee Tax Representations. For the purpose
of Section 3(f) of this Agreement:

  (i)   Party A makes the following representation(s): None     (ii)   Party B
makes the following representation(s): None.

(e)   Tax Forms.

6



--------------------------------------------------------------------------------



 



  (i)   Delivery of Tax Forms. For the purpose of Section 4(a)(i), and without
limiting Section 4(a)(iii), each party agrees to duly complete, execute and
deliver to the other party the tax forms specified below with respect to it
(A) before the first Payment Date under this Agreement, (B) promptly upon
reasonable demand by the other party and (C) promptly upon learning that any
such form previously provided by Party has become obsolete or incorrect.        
In addition, in the case of any tax form that is a Periodic Tax Form required to
be delivered by Party B under this Agreement, Party B agrees to renew such tax
form prior to its expiration by completing, executing and delivering to Party A
that tax form (“Renewal Tax Form”) in each succeeding third year following the
year of execution of any such tax form or Renewal Tax Form delivered by Party B
to Party A under this Agreement so that Party A receives each Renewal Tax Form
not later than December 31 of the relevant year. “Periodic Tax Form” means any
IRS Form W-8BEN, W-8IMY or W-8EXP that is delivered by Party B to Party A
without a U.S. Taxpayer Identification Number.     (ii)   Tax Forms to be
Delivered by Party A: None specified.     (iii)   Tax forms to be Delivered by
Party B:         Party B will deliver a correct, complete and duly executed U.S.
Internal Revenue Service Form W—9 (or successor thereto) that eliminates U.S.
federal back-up withholding tax on payments to Party B under this Agreement.

Part 3. Documents

(a)   Delivery of Documents. When it delivers this Agreement, each party shall
also deliver its Closing Documents to the other party in form and substance
reasonably satisfactory to the other party. For each Transaction, a party shall
deliver, promptly upon request, a duly executed incumbency certificate for the
person(s) executing the Confirmation for that Transaction on behalf of that
party.   (b)   Closing Documents.

  (i)   For Party A, “Closing Documents” mean:

  (A)   an opinion of Party A’s counsel addressed to Party B and the Rating
Agencies in form and substance acceptable to Party B and the Rating Agencies;  
  (B)   a duly executed incumbency certificate for each person executing this
Agreement for Party A, or in lieu thereof, a copy of the relevant pages of its
official signature book; and     (C)   each Credit Support Document (if any)
specified for Party A in this Schedule, together with a duly executed incumbency
certificate for the person(s) executing that Credit Support Document, or in lieu
thereof, a copy of the relevant pages of its official signature book.

  (ii)   For Party B, “Closing Documents” mean:

  (A)   an opinion of Party B’s counsel addressed to Party A and the Rating
Agencies in form and substance acceptable to Party A and the Rating Agencies;  
  (B)   a duly executed copy of the Indenture and the other operative documents
relating thereto and referred to therein, executed and delivered by the parties
thereto;

7



--------------------------------------------------------------------------------



 



  (C)   a copy, certified by the secretary or assistant secretary of Party B, of
the resolutions of the board of directors of Party B authorizing the execution,
delivery and performance by Party B of this Agreement and authorizing Party B to
enter into Transactions hereunder;     (D)   a duly executed certificate of the
secretary or assistant secretary of Party B certifying the name and true
signature of each person authorized to execute this Agreement and enter into
Transactions for Party B; and     (E)   the duly executed Swap Policy.

Part 4. Miscellaneous

(a)   Addresses for Notices. For purposes of Section 12(a) of this Agreement,
all notices to a party shall, with respect to any particular Transaction, be
sent to its address, telex number or facsimile number specified in the relevant
Confirmation, provided that any notice under Section 5 or 6 of this Agreement,
and any notice under this Agreement not related to a particular Transaction,
shall be sent to a party at its address, telex number or facsimile number
specified below; provided, further, that any notice under the Credit Support
Annex shall be sent to a party at its address, telex number or facsimile number
specified in the Credit Support Annex.       To Party A:

                  Madrid Head Office:
 
           
 
  Address: Ciudad Grupo Santander Edificio Marisma, Planta Baja    
 
      28660 Boadilla del Monte, Madrid.    
 
  Attn.:   Swaps Administration    
 
  Telex:   42362 / 45928 BADER E    
 
  Swift:   BSCHESMM    
 
  Fax:   (341) 2571228    
 
  Tel.:   (341) 2893116
For all purposes and with respect to Transactions through that Office    
 
                New York Branch:
 
                Address: 45 East 53rd Street, N.Y. 10022 New York
 
  Attn.:   Swaps Department    
 
  Telex:   BANSAN 662480 UW    
 
  Swift:   BSCHUS33    
 
  Fax:   (1212) 350 3535    
 
  Tel.:   (1212) 350 3500    
 
      Only with respect to Transactions through that Office    

To Party B:
Santander Drive Auto Receivables Trust 2007-1
c/o U.S. Bank Trust National Association
300 Delaware Avenue, 9th Floor
Wilmington, Delaware, 19801

(b)   Process Agent. For the purpose of Section 13(c) of this Agreement:      
Party A appoints as its Process Agent: Not applicable       Party B appoints as
its Process Agent: Not applicable.

8



--------------------------------------------------------------------------------



 



(c)   Offices. The provisions of Section 10(a) will apply to this Agreement.  
(d)   Multibranch Party. For the purpose of Section 10(c) of this Agreement,
neither party is a Multibranch Party.   (e)   “Calculation Agent” means Party A;
provided that if Party A is the Defaulting Party, the Calculation Agent shall be
any designated party mutually agreed to by the parties and the Insurer (so long
as no Swap Insurer Default has occurred and is continuing) until such time as
Party A is no longer the Defaulting Party.       “Swap Insurer Default” shall
have the meaning given to “Insurer Default” (as defined in the Sale and
Servicing Agreement); provided that any reference therein to “Note Policy” is
hereby deleted and replaced with “Swap Policy”.   (f)   Credit Support Document.

  (i)   For Party A, the following is a Credit Support Document: the Credit
Support Annex dated the date hereof (the “Credit Support Annex”) and duly
executed and delivered by Party A and Party B and any Eligible Guarantee, if
applicable.     (ii)   For Party B, the following is a Credit Support Document:
the Credit Support Annex.

(g)   Credit Support Provider.

  (i)   For Party A, Credit Support Provider means (1) Party A in its capacity
as a party to the Credit Support Annex and (2) the guarantor under any Eligible
Guarantee.     (ii)   For Party B, the Credit Support Provider means Party B in
its capacity as a party to the Credit Support Annex.

(h)   Governing Law. This Agreement will be governed by and construed in
accordance with the law (and not the law of conflicts except with respect to §§
5-1401 and 5-1402 of the New York General Obligations Law) of the State of New
York.   (i)   Waiver of Jury Trial. To the extent permitted by applicable law,
each party irrevocably waives any and all right to trial by jury in any legal
proceeding in connection with this Agreement, any Credit Support Document to
which it is a party, or any Transaction.   (j)   Netting of Payments.
Section 2(c)(ii) of this Agreement will apply to all Transactions.   (k)  
“Affiliate” has its meaning as defined in Section 14 of this Agreement, provided
that Party B shall be deemed to have no Affiliates.   (l)   Severability. If any
term, provision, covenant, or condition of this Agreement, or the application
thereof to any party or circumstance, shall be held to be illegal, invalid or
unenforceable (in whole or in part) for any reason, the remaining terms,
provisions, covenants and conditions hereof shall continue in full force and
effect as if this Agreement had been executed with the illegal, invalid or
unenforceable portion eliminated, so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Agreement and the deletion of such
portion of this Agreement will not substantially impair the respective benefits
or expectations of the parties to this Agreement provided, however, that this
severability provision shall not be applicable if any provision of
Sections 1(c), 2, 5, 6 or 13 (or any definition or provision in Section 14 to
the extent it relates to, or is used in or in connection with any such Section)
shall be held to be invalid or unenforceable.   (m)   Single Agreement. Section
1(c) shall be amended by adding the words “, the credit support annex entered
into between Party A and Party B in relation to this Agreement” after the words
“Master Agreement.”

9



--------------------------------------------------------------------------------



 



(n)   Local Business Day. The definition of Local Business Day in Section 14 of
this Agreement shall be amended by the addition of the words “or any Credit
Support Document” after “Section 2(a)(i)” and the addition of the words “or
Credit Support Document” after “Confirmation”.

Part 5. Other Provisions

(a)   2000 ISDA Definitions. This Agreement and each Transaction are subject to
the 2000 ISDA Definitions (including its Annex) published by the International
Swaps and Derivatives Association, Inc. (together, the “2000 ISDA Definitions”)
and will be governed by the provisions of the 2000 ISDA Definitions. The
provisions of the 2000 ISDA Definitions are incorporated by reference in, and
shall form part of, this Agreement and each Confirmation. Any reference to a
“Swap Transaction” in the 2000 ISDA Definitions is deemed to be a reference to a
“Transaction” for purposes of this Agreement or any Confirmation, and any
reference to a “Transaction” in this Agreement or any Confirmation is deemed to
be a reference to a “Swap Transaction” for purposes of the 2000 ISDA
Definitions. The provisions of this Agreement (exclusive of the 2000 ISDA
Definitions) shall prevail in the event of any conflict between such provisions
and the 2000 ISDA Definitions.   (b)   Downgrade Provisions.

  (i)   Second Trigger Failure Condition. So long as the Second Rating Trigger
Requirements apply, Party A shall, at its own expense use commercially
reasonable efforts, as soon as reasonably practicable, to either (i) furnish an
Eligible Guarantee of Party A’s obligations under this Agreement from a
guarantor that maintains the First Trigger Required Ratings and/or the Second
Trigger Required Ratings or (ii) obtain an Eligible Replacement pursuant to Part
6(a) that assumes the obligations of Party A under this Agreement (through a
novation or other assignment and assumption agreement in form and substance
reasonably satisfactory to Party B) or replaces the outstanding Transactions
hereunder with transactions on identical terms, except that Party A shall be
replaced as counterparty.     (ii)   Collateralization Event. It shall be a
collateralization event (“Collateralization Event”) if (A) either (i) the
unsecured, short-term debt obligations of the Relevant Entity are rated below
“A-1” by S&P or (ii) if the Relevant Entity does not have a short-term rating
from S&P, the unsecured, long-term senior debt obligations of a Relevant Entity
are rated below “A+” by S&P, or (B) the unsecured, long-term senior debt
obligations or financial strength ratings of the Relevant Entity are rated below
“A” by Fitch). For the avoidance of doubt, the parties hereby acknowledge and
agree that notwithstanding the occurrence of a Collateralization Event, this
Agreement and each Transaction hereunder shall continue to be a Swap Agreement
for purposes of the Basic Documents. Within 30 calendar days from the date a
Collateralization Event has occurred and so long as such Collateralization Event
is continuing, Party A shall, at its sole expense, either (i) post collateral in
an amount required to be posted pursuant to terms of the Credit Support Annex
(such amount which is the greater of amounts required to be posted by Moody’s,
S&P and Fitch), or (ii) obtain an Eligible Replacement that (x) upon
satisfaction of the Rating Agency Condition (as defined below), assumes the
obligations of Party A under this Agreement (through an assignment and
assumption agreement in form and substance reasonably satisfactory to Party B)
or (y) having provided prior written notice to S&P and Fitch, replaces the
outstanding Transactions hereunder with transactions on identical terms, except
that Party A shall be replaced as counterparty; provided that such Eligible
Replacement, as of the date of such assumption or replacement, will not, as a
result thereof, be required to withhold or deduct on account of tax under the
Agreement or the new Transactions, as applicable, and such assumption or
replacement will not lead to a Termination Event or Event of Default occurring
under the Agreement or new Transactions, as applicable.         “Rating Agency
Condition” shall mean first receiving prior written confirmation from S&P and
Fitch that their then-current ratings of the rated Notes will not be downgraded
or withdrawn by such Rating Agency.

10



--------------------------------------------------------------------------------



 



  (iii)   Ratings Event. It shall be a ratings event (“Ratings Event”) if at any
time after the date hereof, the Relevant Entity shall fail to satisfy the Hedge
Counterparty Ratings Threshold or the Relevant Entity is no longer rated by S&P.
Within 30 calendar days (or, in the case of a failure to meet the requirements
of subparagraph (a) of the definition of “Hedge Counterparty Ratings Threshold”,
within 10 Local Business Days) from the date a Ratings Event has occurred and so
long as such Ratings Event is continuing, Party A shall, at its sole expense,
(i) obtain an Eligible Replacement that (x) upon satisfaction of the Rating
Agency Condition, assumes the obligations of Party A under this Agreement
(through an assignment and assumption agreement in form and substance reasonably
satisfactory to Party B) or (y) having provided prior written notice to S&P and
Fitch, replaces the outstanding Transactions hereunder with transactions on
identical terms, except that Party A shall be replaced as counterparty; provided
that such Eligible Replacement, as of the date of such assumption or
replacement, will not, as a result thereof, be required to withhold or deduct on
account of tax under the Agreement or the new Transactions, as applicable, and
such assumption or replacement will not lead to a Termination Event or Event of
Default occurring under the Agreement or new Transactions, as applicable, and
(ii) upon the occurrence of a Ratings Event, Party A shall immediately be
required to post collateral in an amount required to be posted pursuant to terms
of the Credit Support Annex (such amount which is the greater of amounts
required to be posted by Moody’s, S&P and Fitch).     (iv)   Downgrade
Definitions.

  (A)   “Eligible Guarantee” means an unconditional and irrevocable guarantee
that is provided by a guarantor as principal debtor rather than surety and is
directly enforceable by Party B, where either (A) a law firm has given a legal
opinion confirming that none of the guarantor’s payments to Party B under such
guarantee will be subject to withholding for Tax or (B) such guarantee provides
that, in the event that any of such guarantor’s payments to Party B are subject
to withholding for Tax, such guarantor is required to pay such additional amount
as is necessary to ensure that the net amount actually received by Party B (free
and clear of any withholding tax) will equal the full amount Party B would have
received had no such withholding been required.     (B)   “Eligible Replacement”
means a Transferee (i) (A) with the First Trigger Required Ratings and/or the
Second Trigger Required Ratings or (B) whose present and future obligations
owing to Party B are guaranteed pursuant to an Eligible Guarantee provided by a
guarantor with the First Trigger Required Ratings and/or the Second Trigger
Required Ratings and (ii) with the ratings specified in the definition of Hedge
Counterparty Ratings Requirement below.     (C)   “First Trigger Required
Ratings” means with respect to an entity, either (i) where the entity is the
subject of a Moody’s Short-term Rating, such entity’s Moody’s Short-term Rating
is “Prime-1” and the entity’s long-term, unsecured and unsubordinated debt or
counterparty obligations are rated “A2” or above by Moody’s or (ii) where the
entity is not the subject of a Moody’s Short-term Rating, its long-term,
unsecured and unsubordinated debt or counterparty obligations are rated “A1” or
above by Moody’s.     (D)   “Fitch” means Fitch, Inc.     (E)   “Hedge
Counterparty Ratings Threshold” means (a) the unsecured, long-term senior debt
obligations of Party A (or its Credit Support Provider) are rated at least “BBB”
by S&P, and (b) either (i) the unsecured, senior debt obligations or financial
strength ratings of Party A (or its Credit Support Provider), are rated at least
“BBB+” by Fitch or (ii) the unsecured, short-term debt obligations (if any) of
Party A, are rated at least “F2” by Fitch. For the avoidance of all doubts, the
parties hereby acknowledge and agree that notwithstanding the occurrence of a
Ratings Event, this Agreement and each Transaction hereunder shall continue to
be a Swap Agreement for purposes of the Basic Documents.

11



--------------------------------------------------------------------------------



 



  (F)   “Hedge Counterparty Ratings Requirement” means (a) either (i) the
unsecured, short-term debt obligations of the substitute counterparty (or its
Credit Support Provider) are rated at least “A-1” by S&P or (ii) if the
substitute counterparty does not have a short-term rating from S&P, the
unsecured, long-term senior debt obligations of the substitute counterparty (or
its Credit Support Provider) are rated at least “A+” by S&P, and (b) either (i)
the unsecured, long-term senior debt obligations of such substitute counterparty
(or its Credit Support Provider) are rated at least “A” by Fitch or (ii) the
unsecured, short-term debt obligations of such substitute counterparty (or its
Credit Support Provider) are rated at least “F1” by Fitch. For the purpose of
this definition, no direct or indirect recourse against one or more shareholders
of the substitute counterparty (or against any Person in control of, or
controlled by, or under common control with, any such shareholder) shall be
deemed to constitute a guarantee, security or support of the obligations of the
substitute counterparty.     (G)   “Moody’s” means Moody’s Investors Service,
Inc.     (H)   “Moody’s Short-term Rating” means a rating assigned by Moody’s
under its short-term rating scale in respect of an entity’s short-term,
unsecured and unsubordinated debt obligations.     (I)   “Relevant Entity” means
Party A and any guarantor under an Eligible Guarantee in respect of all of Party
A’s present and future obligations under this Agreement.     (J)   “S&P” means
Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc.
    (K)   A “Second Trigger Failure Condition” shall occur at any time that no
Relevant Entity maintains the Second Trigger Required Ratings.     (L)   “Second
Trigger Required Ratings” means with respect to an entity (A) either where the
entity is the subject of a Moody’s Short-term Rating, such entity’s Moody’s
Short-term Rating is “Prime-2” or above and its long-term, unsecured and
unsubordinated debt or counterparty obligations are rated “A3” or above by
Moody’s, and (B) where such entity is not the subject of a Moody’s Short-term
Rating, if the entity’s long-term, unsecured and unsubordinated debt or
counterparty obligations are rated “A3” or above by Moody’s.

(c)   Additional Representations. Section 3 of this Agreement is hereby amended
by adding the following Sections 3(g), (h), (i) and (j):       “(g)
Non-Reliance. For any Relevant Agreement: (i) it acts as principal and not as
agent, (ii) it acknowledges that the other party acts only arm’s length and is
not its agent, broker, advisor or fiduciary in any respect, and any agency,
brokerage, advisory or fiduciary services that the other party (or any of its
affiliates) may otherwise provide to the party (or to any of its affiliates)
excludes the Relevant Agreement, (iii) it is relying solely upon its own
evaluation of the Relevant Agreement (including the present and future results,
consequences, risks, and benefits thereof, whether financial, accounting, tax,
legal, or otherwise) and upon advice from its own professional advisors, (iv) it
understands the Relevant Agreement and those risks, has determined they are
appropriate for it, and willingly assumes those risks, (v) it has not relied and
will not be relying upon any evaluation or advice (including any recommendation,
opinion, or representation) from the other party, its affiliates or the
representatives or advisors of the other party or its affiliates (except
representations expressly made in the Relevant Agreement or an opinion of
counsel required thereunder); and (vi) if a party is acting as a Calculation
Agent or Valuation Agent, it does so not as the other party’s agent or
fiduciary, but on an arm’s length basis for the purpose of performing an
administrative function in good faith.

12



--------------------------------------------------------------------------------



 



    “Relevant Agreement” means this Agreement, each Transaction, each
Confirmation, any Credit Support Document, and any agreement (including any
amendment, modification, transfer or early termination) between the parties
relating thereto or to any Transaction.   (h)   Eligibility. It is an “eligible
contract participant” within the meaning of the Commodity Exchange Act (as
amended by the Commodity Futures Modernization Act of 2000).   (i)   FDIC
Requirements. If it is a bank subject to the requirements of 12 U.S.C. §
1823(e), its execution, delivery and performance of this Agreement (including
the Credit Support Annex and each Confirmation) have been approved by its board
of directors or its loan committee, such approval is reflected in the minutes of
said board of directors or loan committee, and this Agreement (including the
Credit Support Annex and each Confirmation) will be maintained as one of its
official records continuously from the time of its execution (or in the case of
any Confirmation, continuously until such time as the relevant Transaction
matures and the obligations therefor are satisfied in full).   (j)   ERISA. It
is not (i) an employee benefit plan as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or a plan as
defined in Section 4975(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), subject to Title I of ERISA or Section 4975 of the Code, or a plan as
so defined but which is not subject to Title I of ERISA or Section 4975 of the
Code (each, an “ERISA Plan”), (ii) a person or entity acting on behalf of an
ERISA Plan, or (iii) a person or entity the assets of which constitute assets of
an ERISA Plan.”   (d)   Recorded Conversations. Each party and any of its
Affiliates may electronically record any of its telephone conversations with the
other party or with any of the other party’s Affiliates in connection with this
Agreement or any Transaction, and any such recordings may be submitted in
evidence in any proceeding to establish any matters pertinent to this Agreement
or any Transaction.

Part 6. Additional Terms

(a)   Transfers by Party A.

  (i)   Section 7 of this Agreement shall not apply to Party A and, subject to
Section 6(b)(ii) (provided that to the extent Party A makes a transfer pursuant
to Section 6(b)(ii) it will provide a prior written notice to the Rating
Agencies of such transfer) and Part 6(a)(ii), Party A may not transfer (whether
by way of security or otherwise) any interest or obligation in or under this
Agreement without first satisfying the Rating Agency Condition and without the
prior written consent of Party B.     (ii)   Subject to Part 1(l), Party A may
(at its own cost) transfer all or substantially all of its rights and
obligations with respect to this Agreement to any other entity (a “Transferee”)
that is an Eligible Replacement through a novation or other assignment and
assumption agreement or similar agreement in form and substance reasonably
satisfactory to Party B; provided that (A) Party B shall determine in its sole
discretion, acting in a commercially reasonable manner, whether or not a
transfer relates to all or substantially all of Party A’s rights and obligations
under this Agreement, (B) as of the date of such transfer the Transferee will
not be required to withhold or deduct on account of a Tax from any payments
under this Agreement unless the Transferee will be required to make payments of
additional amounts pursuant to Section 2(d)(i)(4) of this Agreement in respect
of such Tax, (C) a Termination Event or Event of Default does not occur under
this Agreement as a result of such transfer, (D) Party A receives confirmation
from each Rating Agency (other than Moody’s) that transfer to the Transferee
does not violate the Rating Agency Condition and (E) so long as no Swap Insurer
Default has occurred and is continuing, Party B shall consent to such transfer.
Following such transfer, all references to Party A shall be deemed to be
references to the Transferee.

13



--------------------------------------------------------------------------------



 



  (iii)   If an entity has made a Firm Offer (which remains capable of becoming
legally binding upon acceptance) to be the transferee of a transfer to be made
in accordance with Part 6(a)(ii), Party B shall (at Party A’s cost) at Party A’s
written request, take any reasonable steps required to be taken by it to effect
such transfer.     (iv)   Except as specified otherwise in the documentation
evidencing a transfer, a transfer of all the obligations of Party A made in
compliance with this Part 6(a) will constitute an acceptance and assumption of
such obligations (and any related interests so transferred) by the Transferee, a
novation of the transferee in place of Party A with respect to such obligations
(and any related interests so transferred), and a release and discharge by Party
B of Party A from, and an agreement by Party B not to make any claim for
payment, liability, or otherwise against Party A with respect to, such
obligations from and after the effective date of the transfer.

(b)   Permitted Security Interest. For purposes of Section 7 of this Agreement,
Party A hereby consents to the Permitted Security Interest, subject to the
provisions of paragraph (c) below.       “Permitted Security Interest” means the
collateral assignment by Party B of the Swap Collateral to the Trustee pursuant
to the Indenture, and the granting to the Trustee of a security interest in the
Swap Collateral pursuant to the Indenture.       “Swap Collateral” means all
right, title and interest of Party B in this Agreement, each Transaction
hereunder, and all present and future amounts payable by Party A to Party B
under or in connection with this Agreement or any Transaction governed by this
Agreement, whether or not evidenced by a Confirmation, including, without
limitation, any transfer or termination of any such Transaction.       “Trustee”
means Wells Fargo Bank, National Association or any successor acting as
indenture trustee pursuant to the Indenture.   (c)   Effect of Permitted
Security Interest.

  (i)   Notwithstanding the Permitted Security Interest, Party B shall not be
released from any of its obligations under this Agreement or any Transaction,
and Party A may exercise its rights and remedies under this Agreement without
notice to, or the consent of the Trustee or any Noteholder except as otherwise
expressly provided in this Agreement.     (ii)   Party A’s consent to the
Permitted Security Interest is expressly limited to the Trustee for the benefit
of the secured parties under the Indenture, and Party A does not consent to the
sale or transfer by the Trustee of the Swap Collateral to any other person or
entity (other than a successor to the Trustee under the Indenture acting in that
capacity).     (iii)   Party B hereby acknowledges that, as a result of the
Permitted Security Interest, all of its rights under this Agreement, including
any Transaction, have been assigned to the Trustee pursuant to the Indenture and
notwithstanding any other provision in this Agreement, Party B may not take any
action hereunder to exercise any of such rights without the prior written
consent of the Trustee, including, without limitation, providing any notice
under this Agreement the effect of which would be to cause an Early Termination
Date to occur or be deemed to occur. If Party B gives any notice to Party A for
the purposes of exercising any of Party B’s rights under this Agreement, Party A
shall have the option of treating that notice as void unless that notice is
signed by the Trustee acknowledging its consent to the provisions of that
notice. Nothing herein shall be construed as requiring the consent of the Owner
Trustee, the Trustee or any Noteholder for the performance by Party B of any of
its obligations hereunder, including, without limitation, those relating to any
Mandatory Reduction Event.     (iv)   Except as expressly provided in this
Agreement for any Permitted Transfer, Event of Default, Termination Event,
Additional Termination Event or Mandatory Reduction Event, Party A and

14



--------------------------------------------------------------------------------



 



      Party B may not enter into any agreement to dispose of any Transaction,
whether in the form of a termination, unwind, transfer or otherwise without the
prior written consent of the Trustee.     (v)   Except as expressly provided in
this Agreement, no amendment, modification, or waiver in respect of this
Agreement will be effective unless (A) evidenced by a writing executed by each
party hereto, and (B) the Trustee has acknowledged its consent thereto in
writing and each Rating Agency (other than Moody’s) confirms that the amendment,
modification or waiver will not cause the reduction or withdrawal of its then
current rating on any Notes under the Indenture.

(d)   Payments. All payments to Party B under this Agreement or any Transaction
shall be made to the appropriate account under the Basic Documents.   (e)  
Set-off. Except as otherwise provided in this Schedule, Party A and Party B
hereby waive any and all right of set-off with respect to any amounts due under
this Agreement or any Transaction, provided that nothing herein shall be
construed to waive or otherwise limit the netting provisions contained in
Sections 2(c) and 6 of this Agreement or the setoff rights contained in the
Credit Support Annex. Section 6(e) shall be amended by the deletion of the
following sentence: “The amount, if any, payable in respect of an Early
Termination Date and determined pursuant to this Section will be subject to any
Set-off”.   (f)   Indenture.

  (i)   Party B hereby acknowledges that Party A is a secured party under the
Indenture with respect to this Agreement and a third-party beneficiary under the
Indenture, and Party B agrees for the benefit of Party A that neither it nor any
other Person will take any action (whether in the form of an amendment, a
modification, supplement, waiver, approval, consent or otherwise) which may have
a material adverse effect with respect to the rights, interest or benefits
granted to Party A under the Indenture with respect to this Agreement, whether
or not this Agreement is specifically referred to or identified therein without
the prior written consent of Party A (to the extent such consent is required
under the Indenture).         “Indenture” means that certain Indenture, by and
among Party B as Issuer, and the Trustee, dated as of April 4, 2007, as the same
may be amended, modified, supplemented or restated from time to time.     (ii)  
On the date Party B executes and delivers this Agreement and on each date on
which a Transaction is entered into, Party B hereby represents and warrants to
Party A: that the Indenture is in full force and effect; that Party B is not
party to any separate agreement with any of the parties to the Indenture that
would have the effect of diminishing or impairing the rights, interests or
benefits that have been granted to Party A under, and which are expressly set
forth in, the Indenture; that Party B’s obligations under this Agreement are
secured under the Indenture; that this Agreement constitutes a “Swap Agreement”
under the Basic Documents applicable to it; that each Transaction entered into
under this Agreement is a Swap Agreement under the Basic Documents applicable to
it; that Party A constitutes a Swap Provider under the Basic Documents
applicable to it; that no Event of Default has occurred and is continuing as
defined in the Basic Documents applicable to it; that nothing herein violates or
conflicts with any of the provisions of the Basic Documents applicable to it or
any other documents executed in connection therewith. In addition, on each date
on which a Transaction is entered into, Party B hereby represents and warrants
to Party A: that the Transaction meets all of the requirements under the Basic
Documents applicable to it and does not violate or conflict with any of the
provisions of the Basic Documents applicable to it or any other documents
executed in connection therewith; and that under the terms of the Basic
Documents applicable to it, neither the consent of the Owner Trustee, the
Trustee nor of any of the Noteholders under the Basic Documents is required for
Party B to enter into that Transaction or for Party A to be entitled for that
Transaction to the rights, interests and benefits granted to Party A under the
Basic Documents.

15



--------------------------------------------------------------------------------



 



  (iii)   Party B will provide at least ten days’ prior written notice to Party
A of any proposed amendment or modification to the Basic Documents.

(g)   Consent to Notice & Communications. Party B hereby consents to the giving
to the Trustee of notice by Party A of Party A’s address and telecopy and
telephone numbers for all purposes of the Basic Documents, and in addition,
Party A shall also be entitled at any time to provide the Trustee with copies of
this Agreement, including all Confirmations. In addition, Party A shall not be
precluded from communicating with the Trustee or any party to, or any third
party beneficiary under, the Basic Documents for the purpose of exercising,
enforcing or protecting any of Party A’s rights or remedies under this Agreement
or any rights, interests or benefits granted to Party A under the Basic
Documents.   (h)   No Bankruptcy Petition. Without impairing any right afforded
to it under the Basic Documents as a third party beneficiary, Party A shall not
institute against or cause any other person to institute against, or join any
other person in instituting against Trust any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any federal or state bankruptcy, dissolution or similar law, for a period of one
year and one day following indefeasible payment in full of the Notes. Nothing
shall preclude, or be deemed to stop, Party A (i) from taking any action prior
to the expiration of the aforementioned one year and one day period, or if
longer the applicable preference period then in effect, in (A) any case or
proceeding voluntarily filed or commenced by Party B or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than Party A, or
(ii) from commencing against Party B or any of the Collateral any legal action
which is not a bankruptcy, reorganization, arrangement, insolvency, moratorium,
liquidation or similar proceeding. This Part 6(h) shall survive termination of
this Agreement.   (i)   Limitation of Liability. It is expressly understood and
agreed by the parties hereto that (i) this Agreement is executed and delivered
by the Trustee not individually or personally but solely as trustee of the
Trust, in the exercise of the powers and authority conferred and vested in it,
(ii) each of the representations, undertakings and agreements herein made on the
part of the Trust is made and intended not as a personal representation,
undertaking or agreement by the Trustee but is made and intended for the purpose
of binding only the Trust, (iii) nothing herein contained shall be construed as
creating any liability on the part of the Trustee, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (iv) under no
circumstances shall the Trustee be personally liable for the payment of any
indebtedness or expenses of the Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Trust under this Agreement.   (j)   Party A Rights Solely Against Collateral.
The liability of Party B to Party A hereunder is limited in recourse to the
assets of the Trust, and to distributions of interest proceeds and principal
proceeds thereon applied in accordance with the terms of the Indenture. Upon
application of and exhaustion of all of the assets of the Trust (and proceeds
thereof) in accordance with the Indenture, Party A shall not be entitled to take
any further steps against Party B to recover any sums due but still unpaid
hereunder or thereunder, all claims in respect of which shall be extinguished.
Notwithstanding the foregoing or anything herein to the contrary, Party A shall
not be precluded from declaring an Event of Default or from exercising any other
right or remedy as set forth in this Agreement or the Indenture. This Part 6(j)
shall survive termination of this Agreement.   (k)   Change of Account. Section
2(b) of this Agreement is hereby amended by the addition of the words “to
another account in the same legal and tax jurisdiction as the original account”
following the word “delivery” in the first line thereof.   (l)   Notice of
Certain Events or Circumstances. Each party agrees, upon learning of the
occurrence or existence of any event or condition that constitutes (or that with
the giving of notice or passage of time or both would constitute) an Event of
Default or Termination Event with respect to such party, promptly to give the
other party notice of such event or condition (or, in lieu of giving notice of
such event or condition in the case of an event or condition that with the
giving of notice or passage of time or both would constitute an Event of Default
or Termination Event with respect to the party, to cause such event or

16



--------------------------------------------------------------------------------



 



    condition to cease to exist before becoming an Event of Default or
Termination Event); provided that failure to provide notice of such event or
condition pursuant to this Part 6(l) shall not constitute an Event of Default or
a Termination Event. Each party agrees to provide to the other party any other
notice reasonably expected to be provided to facilitate compliance with the
terms of this Agreement and the Credit Support Document.   (m)   Regarding Party
A. Party B acknowledges and agrees that Party A has had and will have no
involvement in and, accordingly Party A accepts no responsibility for: (i) the
establishment, structure, or choice of assets of Party B; (ii) the selection of
any person performing services for or acting on behalf of Party B; (iii) the
selection of Party A as the Counterparty; (iv) the terms of the Notes, (v) other
than with respect to the Prospectus Information (as defined herein), the
preparation of or passing on the disclosure and other information contained in
any offering circular or offering document for the Notes, the Basic Documents,
or any other agreements or documents used by Party B or any other party in
connection with the marketing and sale of the Notes; (vi) the ongoing operations
and administration of Party B, including the furnishing of any information to
Party B which is not specifically required under this Agreement or (vii) any
other aspect of Party B’s existence.   (n)   Compliance with Regulation AB.

  (i)   Party A has been advised by Party B that Santander Consumer USA Inc.
(the “Sponsor”), and Party B are required under Regulation AB under the
Securities Act of 1933 and the Securities Exchange Act of 1934, as amended
(“Regulation AB”), to disclose certain information regarding Party A. Such
information may include financial information to the extent required under
Item 1115 of Regulation AB.     (ii)   If required, upon written request, Party
A shall provide to Party B or the Sponsor the applicable financial information
described under Item 1115(b) of Regulation AB (the “Reg AB Financial
Information”) within ten (10) Business Days of receipt of a written request for
such Reg AB Financial Information by the Sponsor or Party B (the “Response
Period”), so long as the Sponsor or Party B has reasonably determined, in good
faith, that such information is required under Regulation AB. In the event that
Party A does not provide any such Reg AB Financial Information by the end of the
related Response Period, Party A shall promptly, but in no event later than ten
(10) Local Business Days following the end of such Response Period shall either,
at Party A’s own expense (1) find a replacement counterparty that (A) has the
ability to provide its applicable Reg AB Financial Information, (B) satisfies
the Rating Agency Condition, (C) is acceptable to Party B and the Insurer and
(D) enters into an agreement with Party B substantially in the form of this
Agreement (such replacement counterparty, a “Reg AB Approved Entity” and
Approved Entity; (2) obtain a guaranty of Party A’s obligations under this
Agreement from an affiliate of Party A that complies with the financial
information disclosure requirements of Item 1115 of Regulation AB, and cause
such affiliate to provide Swap Financial Disclosure and any future Swap
Financial Disclosure and other information pursuant to clause (1), such that
disclosure provided in respect of such affiliate will satisfy any disclosure
requirements applicable to the Swap Provider, or (3) transfer Eligible
Collateral to Party B’s Custodian in an amount (taking into account any amount
posted pursuant to Part 5(b) herein, if any) which is sufficient, as reasonably
determined in good faith by the Sponsor, to reduce the aggregate significance
percentage below 10% (or, so long as Party A is able to provide the Swap
Financial Disclosure required pursuant to Item 1115(b)(1) of Regulation AB,
below 20%, in the event Party A is requested to provide the Swap Financial
Disclosure required pursuant to Item 1115(b)(2) of Regulation AB).     (iii)  
If Party B or the Sponsor request (in writing) the Reg AB Financial Information
from Party A, then the Sponsor or Party B will promptly (and in any event within
one (1) Business Day of the date of the request for the Reg AB Financial
Information) provide Party A with a written explanation of how the significance
percentage was calculated.

17



--------------------------------------------------------------------------------



 



  (iv)   Party A represents and warrants that the statements appearing in the
Preliminary Prospectus Supplement, dated March 19, 2007, or in the Prospectus
Supplement, dated March 19, 2007, each relating to Santander Drive Auto
Receivables Trust 2007-1 under the headings “The Swap Counterparty” (the
“Prospectus Information”) are true and correct in all material respects and do
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.

  (v) (A)  Party A shall indemnify and hold harmless Party B, the Sponsor, their
respective directors or officers and any person controlling Party B or the
Sponsor, from and against any and all losses, claims, damages and liabilities
caused by any untrue statement or alleged untrue statement of a material fact
contained in the Prospectus Information or in any Reg AB Financial Information
that Party A provides to Party B or the Sponsor pursuant to this Part 6(y) (the
“Party A Information”) or caused by any omission or alleged omission to state in
the Party A Information a material fact required to be stated therein or
necessary to make the statements therein not misleading.

  (B)   The Sponsor shall indemnify and hold harmless Party A, its respective
directors or officers and any person controlling Party A, from and against any
and all losses, claims, damages and liabilities caused by any untrue statement
or alleged untrue statement of a material fact contained in the Preliminary
Prospectus Supplement referred to in clause (iv) above (together with the
accompanying base Prospectus), the Prospectus Supplement referred to in clause
(iv) above (together with the accompanying base Prospectus) (collectively, the
“Prospectus Disclosure”) or caused by any omission or alleged omission to state
in the Prospectus Disclosure a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the Sponsor shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement in or omission or alleged omission made in any such Prospectus
Disclosure in the Party A Information.

  (vi)   Promptly after the indemnified party under Part 6(n)(v) receives notice
of the commencement of any such action, the indemnified party will, if a claim
in respect thereof is to be made pursuant to Part 6(n)(v), promptly notify the
indemnifying party in writing of the commencement thereof. In case any such
action is brought against the indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) such indemnified party shall have been advised by such
counsel that there may be one or more legal defenses available to it which are
different from or additional to those available to the indemnifying party and in
the reasonable judgment of such counsel it is advisable for such indemnified
party to employ separate counsel, (ii) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party, (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. The
indemnifying party will not, without the prior written consent of the
indemnified party, settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
claim or action) unless such

18



--------------------------------------------------------------------------------



 



      settlement, compromise or consent includes an unconditional release of
each indemnified party from all liability arising out of such claim, action,
suit or proceeding. No indemnified party will settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder without the consent of the indemnifying party, which
consent shall not be unreasonably withheld.

(o)   Subrogation. Each of Party A and Party B hereby acknowledges that, to the
extent of payments made by the Insurer to Party A under the Swap Policy, the
Insurer shall be fully subrogated to the rights of Party A against Party B under
the Transaction to which such payments relate, including, but not limited to,
the right to receive payment from Party B and the enforcement of any remedies
against Party B. Party A hereby agrees to assign to the Insurer its right to
receive payment from Party B under any Transaction to the extent of any payment
thereunder by the Insurer to Party A. Party B hereby acknowledges and consents
to the assignment by Party A to the Insurer of any rights and remedies that
Party A has under any Transaction or any other document executed in connection
herewith.   (p)   Expenses. Party B agrees to reimburse the Insurer immediately
and unconditionally upon demand for all reasonable expenses incurred by the
Insurer in connection with the issuance of the Swap Policy and the enforcement
by the Insurer of Party B’s obligations under this Agreement and any other
documents executed in connection with the execution and delivery of this
Agreement, including, but not limited to, fees (including professional fees),
costs and expenses incurred by the Insurer which are related to or resulting
from any breach by Party B of its obligations hereunder.   (q)   Notices. A copy
of each notice or other communication between the parties with respect to this
Agreement must be sent at the same time to the Insurer.

Part 7. Definitions

    All capitalized terms used herein and not defined herein shall have the
definitions ascribed to them in the Indenture.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this document on the
respective dates specified below with effect from the date specified on the
first page of this document.

                  BANCO SANTANDER CENTRAL HISPANO, S.A.       SANTANDER DRIVE
AUTO RECEIVABLES
TRUST 2007-1
 
                            By: U.S. BANK TRUST NATIONAL
ASSOCIATION, not in its individual
capacity but solely as Owner Trustee
By:
  /s/ Enrique Sanchez Martin            
 
               
 
  Name: Enrique Sanchez Martin       By:   /s/ Sterling C. Correia
 
               
 
  Title:           Name: Sterling C. Correia
 
              Title: Vice President
 
               
By:
  /s/ Deborah Marijuan Varona            
 
               
 
  Name: Deborah Marijuan Varona            
 
  Title:            

